DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a compression element” in claim 36 and “a first compression element” and “a second compression element” in claim 51.
Claim limitations, “compression element”, “first compression element” and “second compression element” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” as a substitute for means coupled with functional language “compression” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitations “first compression element” and “second compression element” described in the specification includes spacer elements and a top sealing layer (Applicant’s specification, [0005], [00160]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 38-43, 45 and 47-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0106026) over Robinson (US 2015/0119831) and in further view of Wu ‘744 (WO 2012/170744).
 Regarding claim 36, Wu discloses a compression device (Fig. 23-26B) for treating a wound or incision ([0103]), the compression device comprising: a skin interface 2030 (contact layer 2030; see annotated Fig. 23 below) including a porous portion ([0104]) configured to be positioned in direct contact with at least a portion of a wound or incision ([0104]-[0105]); a sealing layer 2010 (sealant layer 2010, [0103]); 

    PNG
    media_image1.png
    542
    730
    media_image1.png
    Greyscale



and a compression element 2021, 2020 (bottom support structure 2021, Wu, [0106]; see annotated Fig. 23 above and annotated Fig. 25B below [underside of 2035]; 
    PNG
    media_image2.png
    618
    730
    media_image2.png
    Greyscale
support structure 2021 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 25A, Wu [0122]; central conduit passage 2026 [thus support structures 2021] positioned on patient, [0106]; thus it is implicit that support structures, which are raised from central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the wound; thus 2021 is a spacer; also support structure 2020, Wu, [106]; see annotated Fig. 23 and Fig. 25A; support structure 2020 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 56A, Wu, [0122]; central conduit passage 2026 [thus support structures 2020] positioned on patient, [0106];  sealant layer 2010 placed over the conduit passage 2026, [0126] thus it is implicit that support structure 2020, which are thicker than central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the sealant layer; thus 2020 is a spacer) positioned over the skin interface and covered by the sealing layer (Figs. 23 Fig. 25A, Fig. 25B), wherein the compression element  is configured to apply localized compression on the wound or incision upon adhering the sealing layer to the tissue adjacent at least the portion of the wound or incision (support structures 2020, 2021 [compression elements] capable of the intended use of applying localized compression on the wound or incision upon adhering the sealing layer; sealing layer 2010 sized to cover the module 2035, Wu, [0103], which includes compression elements 2020, 2021; thus sealing layer covers compression elements; thus compression elements configured to apply localized compression on the wound or incision upon adhering the sealing layer).
	Wu in the embodiment of Figs. 23-26B does not explicitly disclose a sealing layer having a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision.
	Wu in another embodiment of a compression device 100 for treating a wound or incision (Figs. 1A & 1B) teaches an analogous skin interface 130 (contact layer, [0056]) and an analogous sealing layer (sealant layer 110) having a lower adhesive surface ([0056]) configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision ([0039],[0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sealant layer of the embodiment of the compression device for treating a wound or incision of the embodiment of Wu of Figs. 23-26B to have a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision, as taught by the embodiment of Wu of Figs. 1A and 1B, in order to provide an improved compression device for treating wounds or incisions that covers the contact layer (Wu, [0056]) .
Wu as combined discloses the invention as described above.  
Wu as combined does not disclose a skin interface comprising a gel.
Robinson teaches an analogous device 102 for treating a wound or incision ([0024]) having an analogous skin interface 132 (base layer 132, Fig. 1, [0030]) comprising a gel ([0034]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the skin interface of the compression device for treating a wound or incision of Wu as combined comprises a gel, as taught by Robinson, in order to provide an improved compression device for treating a wound or incision that is soft and pliable (Robinson, [0034]).
Wu as combined in view of Robinson discloses the invention as described above.
Wu as combined in view of Robinson does not disclose wherein the compression element is a porous cushioning material and is configured to allow for passage of exudate therethrough.
Wu ‘744 teaches an analogous skin interface 135 (contact surface 135, [0055]) and an analogous compression element 205 (support structure 205, [0047]-[0049]; support structure 205 can be three-dimensional elements that protrude from a surface of a middle layer that is sandwiched between the upper cover and the lower base; thus it is implicit that support structure 205 capable of acting as a spacer during use spacing the upper cover from the lower base) positioned over the skin interface (see Fig. 6 where 205 is positioned over 135 underlying contact surface [skin interface]) wherein the compression element is a porous cushioning material (the support structure 205 may comprise any of a variety of resilient porous structures or materials, [0048]; cushioning is described as providing protection against force or shock, merriamwebster.com; thus it is implicit that the support structure which comprises a resilient structure or material would provide protection against force or shock and is thus a cushioning material) and is configured to allow for passage of exudate therethrough ([0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the compression element of the compression device for treating a wound or incision of Wu as combined in view of Robinson is a porous cushioning material and is configured to allow for passage of exudate therethrough, as taught by Wu ‘744, in order to provide an improved compression device that facilitates the flow of exudate from the wound site (Wu ‘744, [0050]).
Regarding claim 38, Wu as combined in view of Robinson and in further view of Wu’744 discloses the invention as described above and further discloses wherein the porous portion of the skin interface is configured to underlie a porous region of a tension relief layer 2035 (tension relief conduit modules 2035, Wu [0103]; Wu Fig. 23) configured to relieve tension in skin around the wound or incision (Wu Fig. 23; [0103]-[0105]).
Regarding claim 39, Wu as combined in view of Robinson and in further view of Wu ‘744 discloses the invention as described above and further discloses wherein the skin interface is configured to be integrated with the tension relief layer (insofar as they are connected in use (Wu, Fig. 23; [0103]-[0105]).
Regarding claim 40, Wu as combined in view of Robinson and in further view of Wu ‘744 discloses the invention as described above and further discloses wherein the skin interface comprises at least one of a silicone gel or polyurethane gel (Robinson, [0034]).
	Regarding claim 41, Wu as combined above in view of Robinson and in further view of Wu ‘744 discloses the invention as described above and further discloses wherein the skin interface comprises an antimicrobial material (Wu [0104]).
Regarding claim 42, Wu as combined in view of Robinson and in further view of Wu ‘744 discloses the invention as described above and further discloses wherein the skin interface comprises at least one of silver, chlorhexidine, a silver-plated fabric material or polyhexamethylene biguanide (Wu [0104]).
	Regarding claim 43, Wu as combined in view of Robinson and in further view of Wu ‘744 discloses the invention as described above and further discloses the compression element 2020, 2021 comprises at least one spacer element 2021, 2020  (bottom support structure 2021, Wu, [0106]; see annotated Fig. 23 and annotated Fig. 25B [underside of 2035] with regard to the 103 rejection to claim 36 and Fig.25B; support structure 2021 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 25A, Wu [0122]; central conduit passage 2026 [thus support structures 2021] positioned on patient, [0106]; thus it is implicit that support structures, which are thicker than central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the wound; also support structure 2020, Wu, [106]; see annotated Fig. 23 and Fig. 25A; support structure 2020 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 56A, Wu, [0122]; central conduit passage 2026 [thus support structures 2020] positioned on patient, [0106];  sealant layer 2010 placed over the conduit passage 2026, [0126] thus it is implicit that support structure 2020, which are thicker than central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the sealant layer; thus 2020 is a spacer) configured to allow for passage of fluid therethrough (the support structure 205 may comprise porous structures; Wu’744 [0047]-[0049]).
	Regarding claim 45, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the at least one spacer element is a first spacer element 2021 configured to be positioned immediately above an upper surface of the skin interface (see Fig. 25B which is a bottom view of Fig. 25A; see Fig. 23, first spacer element 2021 is located on the bottom of tension relief module 2035 which bottom location is immediately above an upper surface of the skin interface 2030; [0106]) such that the first spacer element is sandwiched between the skin interface 2030 and a lower surface of a central elastic region 2405; [105]) configured to relieve tension in skin around the wound or incision (Wu discloses structure capable of this intended use; conduit layer 2405 is a highly elastic material that allows the conduit layer to be placed over the top of the contact layer 2030 and to conform to the contours of the area of the skin trauma and to stretch, flex, bend and/or conform in response to body movement, Wu [0105]).
Regarding claim 47,  Wu as combined in view of Robinson and Wu ‘744 discloses the invention as described above and further discloses wherein the at least one spacer element comprises at least one of a fabric, a foam, a gauze, or a mesh-like material configured to allow for passage of exudate therethrough (Wu ‘744, [0060]).
Regarding claim 48, Wu as combined in view of Robinson and Wu ‘744 discloses the invention as described above and further discloses wherein the at least one spacer element is configured to communicate exudate along a length of the at least one spacer element from a first end region of the at least one spacer element towards a second opposite end region of the at least one spacer element (Wu ‘744, [0048], the support structure comprises a porous material or other material having open channels running therethrough; support structure can include apertures; exudate may flow from wound site through apertures, Wu ‘744, [0050].
Regarding claim 49, Wu as combined in view of Robinson and Wu ‘744 discloses the invention as described above and further discloses wherein the at least one spacer element is configured to apply localized compression or pressure to the incision or wound to facilitate hemostasis (disclosed structure capable of this intended use; ; support structure 2020 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 56A, Wu, [0122]; central conduit passage 2026 [thus support structures 2020] positioned on patient, [0106];  sealant layer 2010 placed over the conduit passage 2026, [0126]; thus sealant layer placed over the at least one spacer element), and wherein the at least one spacer element is configured to reduce localized tissue swelling (disclosed structure capable of this intended use).
Regarding claim 50 Wu as combined in view of Robinson discloses the invention as described above and further discloses a second spacer element 2020 (support structure 2020, (Wu, Fig. 25A; Wu, [106]) configured to be positioned below an indicator layer 2610 (indicator 2610, Wu, Fig. 26A) such that the second spacer element is sandwiched between the indicator layer and the central elastic region 2405 (Fig. 25B,  Fig. 26A) .
Regarding claim 51, Wu discloses (Fig. 23- Fig. 26B) a treatment system, the system comprising: a tension relief layer 2035 (tension relief conduit module 2035; [0103]; see annotated Fig. 26A below) 


    PNG
    media_image3.png
    611
    723
    media_image3.png
    Greyscale


comprising a central elastic region 2405 (conduit layer 2405, [0105]) coupled between a pair of opposing wings 2415c, 2415d (Fig. 24; see annotated Fig. 26A above), wherein at least a portion of each opposing wing of the pair of opposing wings has an adhesive lower surface ([0105]), wherein the pair of opposing wings are configured to be stretched away from one another ([0111]) towards a first tensile configuration, and wherein while held in the first tensile configuration ([0105]; [108];[109];[111]), the pair of opposing wings are configured to adhere to skin on opposing sides of an incision or wound ([0105]; Fig. 26A); elongated extension portions 2615c, 2615d (opposing pull tabs 2615, [0109]-[0111]) configured to prevent the pair of opposing wings from being stretched beyond a maximum distance ([0108]-[0110]); a porous region (openings 2091 in central portion 2026; [0106], Fig. 25A) within the central elastic region configured to allow for a passage of material from the incision or wound to an upper surface of the tension relief layer ([0106]); a skin interface 2030 (contact layer 2030; see annotated Fig. 23 above with regard to the 103 rejection of clam 1) comprising a porous portion ([0104]) configured to be positioned in contact with at least a portion of the incision or wound ([0104]-[0105])and in communication with the porous region (contact layer 2030 [skin interface] is disposed beneath tension relief layer [tension relief conduit 2035, Fig. 23] comprising central elastic region [conduit layer 2405] and porous region [openings 2091]; the openings 2091 provide communication between the contact layer 2030 and central conduit passage 2026 [part of conduit layer 2405] ([0106]); a first compression element 2021 (support structure 2021 [0106]; see annotated Fig. 25A below [underside of 2035 of Fig. 23 and underside of Fig. 26A]; support structure 2021 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 25A, Wu [0122]; central conduit passage 2026 [thus support structures 2021] positioned on patient, [0106]; thus it is implicit that support structures, which are raised from central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the wound; thus 2021 is a spacer)

    PNG
    media_image4.png
    619
    804
    media_image4.png
    Greyscale

positioned between the porous region and the skin interface (see annotated Fig. 23  above with regard to the rejection to claim 36 which shows position of skin interface 2035 having a central elastic region and a porous region as described above and tension relief layer 2035; first compression element is on the underside of the tension relief layer which includes the porous region, thus the first compression element is positioned between the porous region and the skin interface); a second compression element 2010 (sealant layer 2010, Wu, [0115], Fig. 23); sealant layer placed above tension relief conduit modules, Wu [0116]; therefore is a top layer) positioned in fluid communication with the porous region (openings 2091 [porous region] can be arranged along the conduit passage 2026, Wu, [0106]; conduit layer 2405 [elastic region] includes central conduit passage 2026; suction can be applied to the wound area through a port 2705 and a port opening 2706 in the sealant layer [second compression element], Wu, [0116]; placement of the port opening over the support structure 2020 of the central conduit passageway 2026 [includes openings 2091], Wu[0116]; thus sealant layer 2010 [second compression element] is placed above the porous region, see also Fig. 23; placement of the port facilitates egress and transmission of the negative pressure generated by suction element 2040, Wu, [0116]; suction apparatus 2040 connected to connector which is in fluid communication with the central conduit passage 2026 [which includes openings 2091 (porous region), Wu, [0122]) , the second compression element configured to allow for passage of exudate therethrough (Wu, [0106], [0122]); and a sealing layer 2010 configured to be applied over the tension relief layer ([0103]; Fig. 23).
Wu does not disclose that the sealing layer of the embodiment of Figs. 23-26B is configured to adhere to tissue adjacent the incision or wound forming a sealed space around at least a portion of the incision or wound.  
Wu in an embodiment of Figs. 28A-28B teaches a conformable sealing layer (sealant layer 2010; Fig. 24; sealant layer includes an adherent layer that is a hydrocolloid adhesive, [00117]) configured to adhere to tissue adjacent the incision or wound forming a sealed space around at least a portion of the incision or wound ([0116]; [0117]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sealing layer of the treatment system of Wu in the embodiment of Fig. 23- Fig. 26B such that it is conformable and configured to adhere to tissue adjacent the incision or wound forming a sealed space around at least a portion of the incision or wound, as taught by the embodiment of Wu of Figs. 28A-28B, for the purpose of providing an improved treatment system that has a sealant layer comfortable to the patient that also prevents pathogens from entering the wound area. 
Wu as combined discloses the invention as described above.
Wu as combined does not disclose a skin interface comprising a gel.
Robinson teaches an analogous device 102 for treating a wound or incision ([0024]) having an analogous skin interface 132 (base layer 132, Fig. 1, [0030]) comprising a gel ([0034]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the skin interface of the compression device for treating a wound or incision of Wu as combined comprises a gel, as taught by Robinson, in order to provide an improved compression device for treating a wound or incision that is comfortable to the user.
Wu as combined in view of Robinson discloses the invention as described above.
Wu as combined in view of Robinson does not disclose, the first compression element configured to allow for passage of exudate therethrough.
Wu ‘744 teaches an analogous skin interface 135 (contact surface 135, [0055]) and an analogous compression element 205 (support structure 205, [0047]-[0049]; support structure 205 can be three-dimensional elements that protrude from a surface of a middle layer that is sandwiched between the upper cover and the lower base; thus it is implicit that support structure 205 capable of acting as a spacer during use spacing the upper cover from the lower base)  positioned over the skin interface (see Fig. 6 where 205 is positioned over 135 underlying contact surface [skin interface]) and is configured to allow for passage of exudate therethrough ([0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the compression element of compression device for treating a wound or incision of Wu as combined in view of Robinson is a porous cushioning material and is configured to allow for passage of exudate therethrough, as taught by Wu ‘744, in order to provide an improved compression device that facilitates the flow of exudate from the wound site (Wu ‘744, [0050]).
Regarding claim 52, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the elongated extension portions are configured to mate in an interlocked arrangement (Wu Fig. 26; [0110], [0111]; interlock is defined as to join things together by means of parts that fit into other parts, macmillandictionary.com; it follows that pull tabs 2615[elongated extension portions] are interlocked as one tensioning alignment tab of the pull tab is capable of sliding into a recess of the  opposed pull tab).
Regarding claim 53, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the elongated extension portions are configured to slide past one another until they wedge together (Wu, Fig. 26A shows elongated extension portions wedged together; [0110]; wings 2415 can be tensioned less than when the opposing markers 2625 are aligned with each other resulting in wedged position).
Regarding claim 54, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the conformable sealing layer comprises a pattern visible from its upper surface (Wu, [0120], see pattern of sealing layer in Fig. 29).
Regarding claim 55, Wu as combined in view of Robinson discloses the invention as described above and further discloses a suction assembly 2040 (suction apparatus 2040; Fig. 23) configured to couple with the conformable sealing layer and apply negative pressure to the sealed space (Wu, [0103]).
Claim(s) 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0106026) over Robinson (US 2015/0119831), in view of Wu ‘744 (WO 2012/170744) and in further view of Albert (US 2012/0116334).
 Regarding claim 44, Wu as combined in view of Robinson discloses and in further view of Wu '744 the invention as described above and further discloses an elastic strip 2405 (conduit layer 2405, Wu, [0105]) including a porous region 2091 (conduit layer 2405 includes a central conduit passage 2026 that include openings 2091, Wu, [0106]) configured to allow fluid passage ([0106]), wherein the at least one spacer element 2021 is connected to an upper surface of the elastic strip (Wu [0106], Fig. 25B), and wherein the skin interface 2030 underlies the elastic strip  2405 opposite the at least one spacer element 2021 (see annotated Fig. 23 with regard to the 103 rejection to claim 1 and annotated Fig. 25B below).

    PNG
    media_image5.png
    681
    800
    media_image5.png
    Greyscale

Though Wu as combined in view of Robinson and in further view of Wu’ 744 discloses a spacer element connected to an upper surface of an elastic strip it does not explicitly disclose a spacer element adhered to an upper surface of the elastic strip.
Albert teaches an analogous spacer element 609 (spacer 609, [0133]) and an analogous strip 610 (lower layer or sheet 610, [0133]) having an upper surface (Fig. 6B) wherein the spacer element is adhered to the upper surface ([0133]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the spacer element of the compression device for treating a wound or incision of Wu as combined in view of Robinson and in further view of Wu ‘744 is adhered to the upper surface of the elastic strip of the compression device, as taught by Albert, in order to provide an improved compression device that permits fluid to pass (Albert, [0133]).
Regarding claim 46, Wu as combined in view of Robinson and in further view of Wu ‘744 discloses the invention as described above and further discloses the first spacer element is connected to a lower surface of the central elastic region (Wu [0106], see annotated Fig. 25B above with regard to claim 44, [0106]) and configured to adhere to an upper surface of the skin interface (see annotated Fig. 23 and annotated Fig. 25 with regard to claim 36; skin interface 2030 underlies module 2035 Wu, [0103]; which module  includes first spacer element 2021, [Wu 0103]; tension relief module which includes first spacer element 2021, can include a lower adherent layer 2415, Wu, [0105] which includes adhesive, Wu, [0105]; thus first spacer element is configured to adhere to an upper surface of the skin interface via the adherent layer 2415).
Wu as combined in view of Robinson does not disclose wherein the first spacer element is configured to adhere the lower surface of the central elastic region.  
Albert teaches an analogous spacer element 609 (spacer 609, [0133]) and an analogous region 611 (upper layer or sheet 611, [0133]) having a lower upper surface (Fig. 6B) wherein the spacer element is adhered to the lower surface ([0133]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the spacer element of the compression device for treating a wound or incision of Wu as combined in view of Robinson and in further view of Wu ‘744  is configured to be adhered to the lower surface of the central elastic region of the compression device, as taught by Albert, in order to provide an improved compression device that permits fluid to pass (Albert, [0133]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 40, 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,555,838 in view of Wu (US 2011/0106026) and in further view of Wu ‘744 (WO 2012/170744).  Although the claims at issue are not identical, they are not patentably distinct from one another.
Regarding application claim 36 all the elements are found in Patent claim 7 of US Patent No. 10,555,838 except for a sealing layer having a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision and a compression element positioned over the skin interface and covered by the sealing layer, wherein the compression element is a porous cushioning material and is configured to apply localized compression on the wound or incision upon adhering the sealing layer  to the tissue adjacent at least the portion of the wound or incision and allow for the passage of exudate therethrough.
Wu teaches an analogous a compression device (Fig. 23-26B) for treating a wound or incision ([0103]), the compression device comprising: a skin interface 2030 (contact layer 2030; see annotated Fig. 23 above) configured to be positioned in direct contact with at least a portion of a wound or incision ([0105]); a sealing layer 2010 (sealing layer 2010, [0103]); and a compression element 2021 (support structure 2021 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 25A, Wu [0122]; central conduit passage 2026 [thus support structures 2021] positioned on patient, [0106]; thus it is implicit that support structures, which are raised from central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the wound; thus 2021 is a spacer) positioned over the skin interface and covered by the sealing layer, wherein the compression element 2021 is configured to apply localized compression on the wound or incision upon adhering the sealing layer to the tissue adjacent at least the portion of the wound or incision (support structure 2021 [compression element] is capable of the intended use of applying localized compression on the wound or incision upon adhering the sealing layer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the tension system of Patent Claim 7 a compression element positioned over the skin interface and covered by the sealing layer, wherein the compression element is configured to apply localized compression on the wound or incision upon adhering the sealing layer to the tissue adjacent at least the portion of the wound or incision and a sealing layer, as taught by Wu, for the purpose of providing an improved device that allows collateral flow and egress of fluid (Wu, [0160]).
Wu in view of patent claim 7 discloses patent claim 36 as described above.
Wu in view of patent claim 7 does not disclose wherein the compression element is a porous cushioning material and is configured to allow for passage of exudate therethrough.
Wu ‘744 teaches an analogous skin interface 135 (contact surface 135, [0055]) and an analogous compression element 205 (support structure 205, [0047]-[0049]; support structure 205 can be three-dimensional elements that protrude from a surface of a middle layer that is sandwiched between the upper cover and the lower base; thus it is implicit that support structure 205 capable of acting as a spacer during use spacing the upper cover from the lower base) positioned over the skin interface (see Fig. 6 where 205 is positioned over 135 underlying contact surface [skin interface]) wherein the compression element is a porous cushioning material (the support structure 205 may comprise any of a variety of resilient porous structures or materials, [0048]; cushioning is described as providing protection against force or shock, merriamwebster.com; thus it is implicit that the support structure which comprises a resilient structure or material would provide protection against force or shock and is thus a cushioning material) and is configured to allow for passage of exudate therethrough ([0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the compression element of  the tension system of Patent Claim 7 in view of Wu is a porous cushioning material and is configured to allow for passage of exudate therethrough, as taught by Wu ‘744 in order to provide, in order to provide an improved treatment system that facilitates the flow of exudate from the wound site (Wu ‘744, [0050]).

Patent claim 7 in view of Wu in the embodiment of Figs. 23-26B and in further view of Wu ‘744 discloses the invention as described above.
Patent claim 7 in view of Wu in the embodiment of Figs. 23-26B and in further view of Wu ‘744 does not explicitly disclose a sealing layer having a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision.
	Wu in another embodiment of a compression device 100 for treating a wound or incision (Figs. 1A & 1B) teaches an analogous skin interface 130 (contact layer, [0056]) and an analogous sealing layer (sealant layer 110) having a lower adhesive surface ([0056]) configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision ([0039],[0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sealant layer of the embodiment of the compression device for treating a wound or incision of the embodiment of Patent claim 7 in view of Wu (embodiments Figs. 23-26B) and in further view of Wu ‘744 to have a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision, as taught by the embodiment of Wu of Figs. 1A and 1B, in order to provide an improved compression device for treating wounds or incisions that has a sealant layer that protects the wound or incision from outside contaminants.  
The limitations of application claim 40 are found in Patent claim 7.
Regarding application claim 51 all the elements are found in Patent claim 7 of US Patent No. 10,555,838 except for Claim 7 does not explicitly recite the elongated extension portions configured to prevent the pair of opposing wings from being stretched beyond a maximum distance and the first compression and a first compression element positioned between the porous region and the skin interface, the first compression element configured to allow for passage of exudate therethrough; a second compression element positioned in fluid communication with the porous region, the second compression element configured to allow for passage of exudate therethrough.
Wu teaches (Fig. 23) an analogous treatment system, the system comprising: a tension relief layer 2035 (tension relief conduit module 2035; [0103]; see annotated Fig. 26A above) 
comprising a central elastic region 2405 (conduit layer 2405, [0105]) coupled between a pair of opposing wings (2415; Fig. 24), wherein at least a portion of each opposing wing of the pair of opposing wings has an adhesive lower surface ([0105]), wherein the pair of opposing wings are configured to be stretched away from one another towards a first tensile configuration, and wherein while held in the first tensile configuration ([0105]), the pair of opposing wings are configured to adhere to skin on opposing sides of an incision or wound ([0105]); elongated extension portions 2615 (opposing pull tabs 2615) configured to prevent the pair of opposing wings from being stretched beyond a maximum distance ([0108]-[0110]); a porous region (opening 2091 in central portion 2026; Fig. 25A )within the central elastic region configured to allow for a passage of material from the incision or wound to an upper surface of the tension relief layer ([0106]): and a conformable sealing layer 2010 (sealant layer 2010; Fig. 24) configured to be applied over the tension relief layer ([0103]) and a first compression element 2021 (support structure 2021 [0106]; see annotated Fig. 25A above with regard to claim 51, [underside of 2035 of Fig. 23 and underside of Fig. 26A]; support structure 2021 is spaced apart vertically from central conduit passage 2026, Wu, Fig. 25A, Wu [0122]; central conduit passage 2026 [thus support structures 2021] positioned on patient, [0106]; thus it is implicit that support structures, which are raised from central conduit passage 2026 as seen in Fig. 25A, are capable of spacing the central conduit passage from the wound; thus 2021 is a spacer) positioned between the porous region and the skin interface (see annotated Fig. 23 above with regard to the rejection to claim 36 which shows position of skin interface 2035 having a central elastic region and a porous region as described above and tension relief layer 2035; first compression element is on the underside of the tension relief layer which includes the porous region, thus the first compression element is positioned between the porous region and the skin interface); a second compression element 2010 (sealant layer 2010, Wu, [0115], Fig. 23); sealant layer placed above tension relief conduit modules, Wu [0116]; therefore is a top layer) positioned in fluid communication with the porous region (openings 2091 [porous region] can be arranged along the conduit passage 2026, Wu, [0106]; conduit layer 2405 [elastic region] includes central conduit passage 2026; suction can be applied to the wound area through a port 2705 and a port opening 2706 in the sealant layer [second compression element], Wu, [0116]; placement of the port opening over the support structure 2020 of the central conduit passageway 2026 [includes openings 2091], Wu[0116]; thus sealant layer 2010 [second compression element] is placed above the porous region, see also Fig. 23; placement of the port facilitates egress and transmission of the negative pressure generated by suction element 2040, Wu, [0116]; suction apparatus 2040 connected to connector which is in fluid communication with the central conduit passage 2026 [which includes openings 2091 (porous region), Wu, [0122]) , the second compression element configured to allow for passage of exudate therethrough (Wu, [0106], [0122]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the elongated extension portions of the treatment system of Patent Claim 7 to prevent the pair of opposing wings from being stretched beyond a maximum distance and to provide a first compression element positioned between the porous region and the skin interface, a second compression element positioned in fluid communication with the porous region, the second compression element configured to allow for passage of exudate therethrough, as taught by Wu in order to provide an improved treatment system that allows for the passage of exudate Wu [0150].
 Patent claim 7 in view of Wu discloses the invention as described above.
Patent claim 7 in view of Wu does not disclose the first compression element configured to allow for passage of exudate therethrough.
Wu ‘744 teaches an analogous skin interface 135 (contact surface 135, [0055]) and an analogous compression element 205 (support structure 205, [0047]-[0049]; support structure 205 can be three-dimensional elements that protrude from a surface of a middle layer that is sandwiched between the upper cover and the lower base; thus it is implicit that support structure 205 capable of acting as a spacer during use spacing the upper cover from the lower base)  positioned over the skin interface (see Fig. 6 where 205 is positioned over 135 underlying contact surface [skin interface]) and is configured to allow for passage of exudate therethrough ([0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the compression element of  the treatment system of Patent Claim 7 in view of Wu, is configured to allow for passage of exudate therethrough, as taught by Wu ‘744, in order to provide an improved compression device that facilitates the flow of exudate from the wound site (Wu ‘744, [0050]).
The limitations of application claim 52 are found in Patent claim 7.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786           

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786